Citation Nr: 0942659	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  97-23 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to service connection for claimed 
hives/urticaria and residuals of a heat rash, to include as 
due to an undiagnosed illness.  

2.  Entitlement to service connection for claimed hepatitis.  

3.  Entitlement to an initial compensable evaluation for the 
service-connected sleep apnea, status post uvulectomy, for 
the period from August 1, 1996 to January 16, 2006.  

4.  Entitlement to a rating in excess of 50 percent for the 
service-connected sleep apnea, status post uvulectomy, for 
the period from January 17, 2006.  

5.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected recurrent lumbar strain 
with degenerative disc disease at L5-S1 and history of 
radicular symptoms including right hip pain and paresthesia.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of a left knee 
injury, status post arthroscopy, with patellar femoral 
syndrome, chondromalcia, and osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 
1996.  This service includes time spent in Southwest Asia 
from September 1990 to April 1991, and from March 1993 to 
August 1993.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 1997 rating decision issued by 
the RO.  

The Veteran provided testimony at a June 1998 hearing 
conducted in Washington, D.C. by the undersigned Veterans Law 
Judge.  

The instant matters were remanded by the Board in April 1999 
and September 2006 for further development.  

Concerning the claim for an increased rating for sleep apnea, 
in the above referenced January 1997 rating decision, the 
Veteran was granted service connection and a noncompensable 
evaluation was assigned effective on August 1, 1996.  

In a July 2008 rating decision, the RO increased the rating 
to 50 percent, effective on January 17, 2006.  As the Veteran 
is in receipt of less than the maximum schedular rating for 
this disorder, his case remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  

Inasmuch as this issue concerning an increased rating for 
sleep apnea was placed in an appellate status by the 
Veteran expressing dissatisfaction with an original rating, 
the Fenderson doctrine applies.  

Similarly, as the current matters involving increased ratings 
for the service-connected lumbar spine and left knee 
disorders also arose from an appeal of the respective 
initially assigned ratings (as noted as part of the January 
1997 rating decision) these matters are also subject to 
adjudication subject to the Fenderson doctrine.  

As part of a VA Form 21-4138, dated in January 2007, the 
Veteran appears to be raising a claim of service connection 
claim for a pituitary tumor.  Accordingly, this matter is 
referred to the RO for appropriate action.  

The issues of service connection for claimed hepatitis and an 
increased rating for the service-connected sleep apnea, 
status post uvulectomy are addressed in the REMAND portion of 
this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  

2.  The Veteran currently is shown as likely as not to have 
the residuals of hives or urticaria and the residuals of a 
heat rash that he initially manifested while on active duty.  

3.  Throughout this appeal period, the service-connected 
recurrent lumbar strain with degenerative disc disease at L5-
S1 and history of radicular symptoms including right hip pain 
and paresthesia is not shown to have been productive of 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space or some of the above 
with abnormal mobility on forced motion; severe limitation of 
motion; incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months; favorable ankylosis of the entire thoracolumbar 
spine; or forward flexion of the thoracolumbar spine 30 
degrees or less.  

5.  Throughout this appeal period, the service-connected 
residuals of a left knee injury, status post arthroscopy, 
with patellar femoral syndrome, chondromalcia, and 
osteoarthritis have not been shown to be manifested by 
limitation of motion with flexion limited to 30 degrees or 
extension limited to 15degrees; neither instability nor 
recurrent subluxation is demonstrated.  




CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt in the Veteran's 
favor, his disability manifested by the hives/urticaria and 
residuals of heat rash is due to disease or injury that was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 1118, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2009).  

2.  Throughout the entire appeal period, the criteria for the 
assignment of an initial evaluation in excess of 20 percent 
for the service-connected recurrent lumbar strain with 
degenerative disc disease at L5-S1 and history of radicular 
symptoms including right hip pain and paresthesia have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5292, 5293, 5295 (2002), 
Diagnostic Codes 5242, 5243 (2009).  

3.  Throughout the entire appeal period, the criteria for the 
assignment of an initial evaluation in excess of 10 percent 
for the service-connected residuals of a left knee injury, 
status post arthroscopy, with patellar femoral syndrome, 
chondromalcia and osteoarthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.71a including 
Diagnostic Codes 5003, 5257, 5260, 5261 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  Correspondence dated in July and December 2003, 
May 2004, and September 2006 informed the Veteran of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  

The claims were readjudicated in a supplemental statement of 
the case mailed to the Veteran in April 2009.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  

While the Veteran may not have received full notice prior to 
the initial decision, after notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims.  The Veteran was provided the 
opportunity to present pertinent evidence.  

The Veteran was provided an explanation as to the information 
or evidence needed to establish disability ratings and 
effective dates for the service connection claims on appeal, 
and an effective date for the increased rating claims on 
appeal.  

As to the increased rating claims now before the Board for 
appellate adjudication, the Board begins by noting that as 
service connection, initial ratings, and effective dates have 
been assigned the notice requirements of 38 U.S.C.A. 
§ 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  The decision of the Court in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), spoke only to cases 
of entitlement to an increased rating.  

Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  



Factual Background

The Veteran contends that he has hives, urticaria and 
residuals of a heat rash that originated in, or is otherwise 
related to, service.  He also asserts that the initial 
evaluations assigned for his service-connected lower back 
disorder and left knee disability do not accurately reflect 
the severity of those disorders.  

The service treatment records include a July 1990 screening 
note of acute medical care which shows that the Veteran 
reported lesions present for more than four weeks.  An 
examination showed large and small lesions on the arms, legs, 
chest, stomach and under his arms.  A June 1993 health record 
includes a diagnosis of heat induced urticaria.  A January 
1994 health record shows a diagnosis of urticaria - etiology 
unknown.  

The report of a VA general medical examination conducted in 
October 1996 shows that examination of the Veteran showed no 
skin rashes, petechiae, purpura or ecchymosis.  

A March 1997 VA progress note shows that the Veteran 
complained of left knee instability.  

A February 1998 VA operative report notes that the Veteran 
had undergone left knee surgery; the postoperative diagnosis 
was anterior cruciate ligament deficient knee with a medial 
meniscal tear.  

The report of an October 1999 VA examination shows diagnoses 
of chronic urticaria, no active lesions seen on examination.  
Objective examination findings reportedly showed discreet 
perifollicular keratotic papules on both extensor surfaces of 
the arms.  Otherwise, skin examination was within normal 
levels.  Eczema most likely atopic dermatitis was also 
diagnosed; no activity was present at the time of the 
examination.  Keratosis pylorus affecting the skin of both 
arms was additionally diagnosed.  

A December 1999 VA neurological progress note includes a 
finding of low back pain, presently under control.  

The report of a January 2000 VA spine examination shows that 
the Veteran's back showed no swelling, redness, deformity or 
muscle spasm.  Flexion was to 90 degrees.  The left knee was 
essentially normal.  The diagnoses included those of chronic 
low back pain secondary to lumbosacral strain, secondary to 
chronic lumbosacral strain with mild degenerative changes at 
L5-S1.  Left knee status post anterior cruciate ligament 
reconstruction and meniscal repair with chondromalacia 
patellae was also diagnosed.  

A July 2003 VA outpatient treatment report notes findings 
reflective of chronic lower back pain and dyshydrotic eczema.  

The report of a December 2003 VA examination includes 
diagnoses of chronic urticaria (no active lesions), post-
inflammatory hyperpigmentation of the groin area, and small 
vesicles on the left hand more likely than not dyshidrotic 
eczema.  

A review of a May 2004 VA skin examination report shows that 
the Veteran reported being prescribed medications by his 
private physician in February 2004 for treatment of hives.  
An examination showed no lesions of urticaria on the skin.  
There were some deep seated vesicles on the right hand 
fingers.  Also, the skin on the groin was diffusely 
hyperpigmented.  

The supplied diagnoses included those of chronic urticaria of 
unknown etiology, no lesions of urticaria seen on 
examination; post inflammatory pigmentation skin of the 
groin; and small vesicles on the left hand more likely than 
not dyshidroitic eczema.  

A May 2004 VA neurological examination report shows that 
lumbar spine examination showed flexion to 60 degrees, 15 
degrees of extension, bilateral lateral flexion to 15 
degrees, and 15 degrees of bilateral rotation.  All with 
pain.  The diagnoses included those of chronic low back pain 
due to degenerative disc disease and disk herniation at L5-S1 
and sleep disorder consistent with narcolepsy.  

A June 2004 VA orthopedic examination report shows that left 
knee flexion was to 110 degrees.  The Veteran's left knee 
exhibited weakened movement, excess fatigability and 
increased incoordination.  Pain was noted to limit his left 
knee function.  The Veteran wore a brace on his left knee.  

The diagnoses include those of status anterior cruciate 
ligament repair of the left knee with some degenerative 
arthritis.  An X-ray examination, however, also dated in June 
2004, failed to demonstrate the presence of arthritis.  

A VA examination report dated in April 2007 shows that the 
Veteran complained of having low back pain, with no radiation 
of pain complaints.  The pain was not incapacitating.  He had 
left knee pain, which was not incapacitating.  The Veteran 
also mentioned that his knee disorder did not cause weakness, 
fatigability, decreased endurance, incoordination or flare 
ups.  

The examination showed no lumbar spine tenderness to 
percussion though postural abnormalities were reported.  No 
spasm was present.  Flexion was to 40 degrees, extension to 
15 degrees, bilateral lateral bending to 20 degrees, right 
rotation to 30 degrees, and left rotation to 40 degrees.  The 
Veteran did complain of pain on repeated motion.  

Left knee examination showed no swelling, deformities or 
instability.  Flexion was to 80 to 90 degrees (actively and 
passively) and extension was to 5 degrees less than 0.  No 
weakness, fatigability, decreased endurance or incoordination 
was reported for either the back or the knee.  The diagnoses 
included those of lumbosacral strain and recurrent left knee 
pain.  

Another April 2007 VA examination report shows that the 
Veteran was evaluated for his urticaria and hives.  The 
Veteran reported getting hives two to three times a week, for 
which he took Benadryl for flare ups.  

The examination revealed no hives.  Some hyperpigmented areas 
in the groin were reported, as well as a small crusted lesion 
on the right anterior thigh.  The supplied diagnosis was that 
of urticaria, etiology unknown - none present at examination.  
The examiner added that it would be mere speculation to state 
whether or not this claimed condition was due to military 
service.  

A private MRI report dated in July 2007 shows that the 
Veteran complained of left knee pain and swelling.  The 
diagnoses included those of low-grade osteoarthritis of the 
medial knee joint and small knee joint effusion.  

The report of an April 2007 VA neurological examination notes 
that the Veteran complained of radiating pain into his 
bilateral buttocks.  He claimed to need a cane when the pain 
was severe.  VA MRI (magnetic resonance imaging) findings 
from November 2006 were noted to not reveal disc herniation 
or stenosis.  He added that when the pain was severe he had 
to remain in bed (once per week).  

An examination of the low back revealed range of motion 
findings of flexion to 45 degrees, extension to 15 degrees, 
right rotation to 45 degrees, left rotation to 30 degrees, 
and bilateral lateral bending to 30 degrees.  Flexion and 
extension were accompanied by pain complaints.  

The examiner did not note any additional lumbar spine range 
of motion limitations due to weakened motion, excess 
fatigability or incoordination.  The supplied diagnoses 
included those of chronic low back pain due to degenerative 
disc disease and herniation at L5-S1.  


Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Section 1117 to Title 38, United States Code authorizes VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.  

Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  

The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome), or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 1117.  

This statute also provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi-
symptom illness include:  (1) fatigue; (2) unexplained rashes 
or other dermatological signs or symptoms; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurological signs and 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the upper or lower respiratory system; 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; and (12) 
abnormal weight loss.  

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.  

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for six months or more 
and disabilities that show intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  

Compensation shall not be paid under 38 C.F.R. § 3.317, 
however, if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  

At the same time, the Board cannot make its own medical 
determinations and it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

Thus, the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

The Veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.  

Disability ratings are determined by applying a schedule of 
ratings (Rating Schedule) that is based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Each disability must be viewed in relation to its history and 
the limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  

As noted, in Fenderson, the Court noted a distinction between 
an appeal involving the veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, where, as here, the question for consideration is 
propriety of the initial evaluations assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  

A review of the record demonstrates that the RO considered 
the pertinent old and new rating criteria, and the Veteran 
was made aware of the changes.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board must therefore apply both the former and the 
revised versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).  

Because the Veteran's claim involves the propriety of the 20 
percent evaluation dated from August 1996, the Board notes 
that both the prior and revised Diagnostic Codes applicable 
to the Veteran's back condition will be reviewed in 
connection with this claim.  Prior to analyzing, the back 
claim, the Board will quickly outline the relevant criteria.  

Diagnostic Code 5295, in effect prior to September 26, 2003, 
provides that a 10 percent evaluation is warranted when the 
disability is productive of characteristic pain on motion, 
and a 20 percent evaluation is warranted when the disability 
is productive of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  

A 40 percent rating under this code requires that the 
disability be productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  

The Veteran's low back condition could also be evaluated 
under Diagnostic Code 5292, in effect until September 26, 
2003, which provides a 10 percent rating for low back 
disability manifested by slight limitation of motion, and a 
20 percent rating for low back disability manifested by 
moderate limitation of motion.  A maximum 40 percent 
evaluation requires severe limitation of motion.  

Finally, the Veteran's disability may also be evaluated under 
Diagnostic Code 5293, which was in effect prior to September 
23, 2002.  Pursuant to this code, a 10 percent evaluation is 
warranted for intervertebral disc syndrome where the 
disability is mild; a 20 percent evaluation is warranted 
where the disability is moderate with recurring attacks; and 
a 40 percent evaluation is warranted where the disability is 
severe with recurring attacks and intermittent relief.  

A 60 percent evaluation is warranted where the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.  

Effective September 23, 2002, VA amended the Rating Schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  

Under these rating criteria (renumbered as Diagnostic Code 
5243 after September 2003) the evaluation of intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
made either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least 
one week but less than two week during the past 12 months, a 
minimum 10 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.  

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.  

Finally, effective on September 26, 2003, additional 
substantive changes were made to the criteria for evaluating 
spine disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003).  These later revisions provide a general new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  

Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under Diagnostic Codes 
5235-5243.  

Under these new regulations, intervertebral disc syndrome, 
renumbered as Diagnostic Code 5243, may be evaluated under 
this new general rating formula after September 2003 or under 
the rating criteria for incapacitating episodes made 
effective September 23, 2002, as set forth hereinabove.  

The new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

A 20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees 
but not greater that 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater that 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, a 30 
percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine,  a 40 
percent evaluation is warranted where there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine, a 50 percent 
evaluation is warranted where there is unfavorable ankylosis 
of the entire thoracolumbar spine, and a 100 percent 
evaluation is warranted where there is unfavorable ankylosis 
of the entire spine.  

Knee impairment manifested by recurrent subluxation or 
lateral instability is ratable as 10 percent disabling where 
there is slight disability, 20 percent where there is 
moderate instability, and 30 percent where there is severe 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Ankylosis of the left knee is neither alleged, nor shown; 
consequently, 38 C.F.R. § 4.71a, Diagnostic Code 5256 does 
not apply.  Nor does 38 C.F.R. § 4.71a, Diagnostic Code 5262 
in the absence of service-connected tibia and fibula 
impairment.  

Title 38, Code of Federal Regulations, Section 4.71a provides 
that traumatic arthritis (Diagnostic Code 5010) is rated in 
accordance with Diagnostic Code 5003, which provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  

Under Diagnostic Code 5260, where flexion of the leg is 
limited to 45 degrees a 10 percent rating is warranted.  A 
limitation of flexion to 30 degrees warrants a 20 percent 
rating.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, where extension is limited to 10 
degrees, a 10 percent rating is assignable; and where 
extension is limited to 15 degrees, a 20 percent rating is 
assignable.  Id.  

The standard ranges of motion of the knee are 0 degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General 
Counsel determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under Diagnostic Codes 5003 and 5257.  

More over, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it 
was found that, even if the Veteran did not have limitation 
of motion of the knee meeting the criteria for a 
noncompensable evaluation under Diagnostic Codes 5260 or 
5261, a separate evaluation could be assigned if there was 
evidence of a full range of motion "inhibited by pain." 
 Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  


Analysis

Service Connection

Claimed Hives/Urticaria and Residuals of a Heat Rash, to 
include as due to an Undiagnosed Illness

The Veteran is a "Persian Gulf veteran."  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  

The RO denied service connection for residuals of hives, 
urticaria, and heat rash in January 1997, finding that while 
there was a record in in-service treatment for these claimed 
disorders, no permanent residual or chronic disability was 
presently shown.  He argues that his claimed manifestations 
are due to an undiagnosed Persian Gulf War disease.  

However, the evidence of record does show that chronic 
disability or residuals are currently manifested pertaining 
to the claimed hives/urticaria and heat rash residuals, 
related to Persian Gulf War service.  Significantly, the VA 
examiner in April 2007 diagnosed urticaria, "etiology 
unknown."  

Accordingly, on this record, the evidence is in a state of 
relative equipoise in showing that the Veteran suffers from 
hives/urticaria and heat rash residuals due to his active 
service.  The Board notes that the Veteran in this regard is 
competent to report his symptoms.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for the residuals of hives, urticaria and 
heat rash is warranted.  


Increased Ratings

Initial Evaluation in Excess of 20 percent for the Service-
Connected Recurrent Lumbar Strain with Degenerative Disc 
Disease at L5-S1 and History of Radicular Symptoms including 
Right Hip Pain and Paresthesia

Here, the Veteran's low back disability was assigned a 20 
percent disability rating pursuant to a January 1997 rating 
decision.  Diagnostic Codes 5293 and 5295 were utilized, and 
the effective date assigned was August 1, 1996.  A later 
rating decision in January 2007 changed the Diagnostic Code 
designation to 5242.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 20 percent for the service-connected low back 
disability is not warranted at any time during the course of 
the appeal.

In order to warrant an evaluation in excess of 20 percent 
under Diagnostic Code 5293, in effect prior to September 23, 
2002, the disability must be severe, with recurrent attacks, 
and with no intermittent relief.  As noted, on VA examination 
in January 2000, no finding reflective of muscle spasm was 
reported.  The evidence in the claims file does not support a 
higher evaluation under these criteria.  

A higher rating in excess of 20 percent is also available 
under revised Diagnostic Code 5293, effective on September 
23, 2002 (renumbered as Diagnostic Code 5243 after September 
2003).  Under this code, the higher evaluation is for 
application if there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  In this case, there is no 
evidence of incapacitating episodes (as defined in Note (1)).  
No indication of ordered bedrest prescribed by a physician is 
of record.  

Finally, effective on September 26, 2003, additional 
substantive changes were made to the criteria for evaluating 
spine disorders.  Under these criteria, an evaluation in 
excess of 20 percent is warranted where there is forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  

In May 2004, flexion was to 60 degrees, in April 2007 flexion 
was to 40 degrees, and in November 2007 flexion was to 45 
degrees.  There is also no evidence of ankylosis of the 
thoracolumbar spine in this case.  

Additionally, associated neurological abnormalities are for 
evaluation separately.  In this regard, the Board 
acknowledges that the Veteran did complain of radiating pain 
in the course of the April 2007 VA neurological examination.  
However, he did not make such complaints in another 
examination which pertained to his back conducted that same 
day.  Here, the April 2007 VA neurological examiner did not 
report evidence of sensory loss in the course of the 
examination.  

The Board also notes here that an evaluation in excess of 20 
percent is not available under the prior Diagnostic Codes 
5295 and 5292, as neither severe lumbosacral strain or severe 
intervertebral disc syndrome is part of the medical record.  

Additionally, the Board has specifically considered the 
guidance of DeLuca (discussing 38 C.F.R. §§ 4.40, 4.45), in 
order to determine whether an increased evaluation may be 
warranted.  

In this case, as discussed, on more than one occasion an 
examining VA physician has specifically commented that the 
Veteran's low back disability did not cause either weakness, 
fatigability, decreased endurance, incoordination, or flare 
ups.  

Based on the foregoing, the Board finds that the medical 
evidence does not show evidence indicating a finding of 
additional functional loss beyond that which is objectively 
shown in the examinations.  Therefore, the Board holds that a 
higher evaluation in consideration of DeLuca and applicable 
VA code provisions is not warranted.  See also 38 C.F.R. 
§ 4.7.  


Initial Evaluation in Excess of 10 Percent for the Service-
Connected Residuals of a Left Knee Injury, Status Post 
Arthroscopy, with Patellar Femoral Syndrome, Chondromalcia, 
and Osteoarthritis

Based on the foregoing, the Board finds that an initial 
evaluation in excess of 10 percent is not warranted for the 
service-connected left knee disability.  Under Diagnostic 
Codes 5260 and 5261, a limitation of flexion to 30 degrees or 
extension to 15 degrees must be present to warrant a higher 
evaluation in this case.

In this case, on VA examination in January 2000 left knee 
findings were essentially normal.  Also, range of motion 
findings reported in June 2004 and April 2007 showed flexion 
to 110 degrees and 80 to 90 degrees, respectively.  Extension 
findings to support a rating in excess of 10 percent under 
Diagnostic Code 5261 were also not supplied.  

Thus, there is no showing of an actual limitation of flexion 
or extension that would support the assignment of a higher 
rate of compensation for the service-connected left knee 
disability.  

In addition, for purposes of Diagnostic Code 5257, with the 
exception of subjective complaints proffered by the Veteran 
in March 1997, there was no indication of joint laxity or 
instability on examination.  

Finally, the Board has specifically considered the guidance 
of DeLuca, in order to determine whether an increased 
evaluation may be warranted.  In this case, even considering 
his complaints of pain, the record reflects essentially a 
full range of motion.  

While weakened movement, excess fatigability, and increased 
incoordination was documented in June 2004 in the course of a 
VA examination, contrary findings were shown on VA 
examination in April 2007.  

Also in April 2007 the Veteran informed the examiner that his 
left knee was not incapacitating, and the examiner, after 
examining the Veteran commented that the knee disorder did 
not cause weakness, fatigability, decreased endurance, 
incoordination, or flare-ups.  Also at that time neither 
swelling, deformity, or instability was present.  The Board 
therefore holds that a higher evaluation in consideration of 
DeLuca and applicable VA code provisions is not warranted.  
See also 38 C.F.R. § 4.7.  

Separate compensable ratings under these facts are not 
warranted as instability of the left knee is not present.  

The Board also observes that, pertaining to the instant 
increased rating matters now on appeal, under Thun v. Peake, 
22 Vet. App. 111 (2008), there is a three-step inquiry for 
determining whether a veteran is entitled to an 
extraschedular rating.  

First, the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  

Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  

Third, if the Rating Schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

In this case, there is no competent evidence of an 
exceptional or unusual clinical presentation in the record.  
Referral for extraschedular rating remains unwarranted as 
there is no showing of marked interference with employment 
due to either the service-connected sleep apnea, low back 
disorder, or left knee disorder alone, or frequent periods of 
hospitalization.  With respect to hospitalization, with the 
exception of left knee surgical procedures, there has been 
none.  

While employment has clearly been made more difficult by the 
Veteran's service-connected disorders, this alone does not 
present an exceptional or unusual disability picture.  For 
these reasons, the Board finds that referral of any of the 
Veteran's service-connected disorders now on appeal for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, the preponderance of the 
evidence is the claims.  As such, the doctrine is not for 
application.  38 U.S.C.A. § 5107.  See also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for the residuals of hives, urticaria and 
heat rash is granted.  

An initial evaluation in excess of 20 percent for the 
service-connected recurrent lumbar strain with degenerative 
disc disease at L5-S1 and history of radicular symptoms 
including right hip pain and paresthesia is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected residuals of a left knee injury, status 
post arthroscopy, with patellar femoral syndrome, 
chondromalcia, and osteoarthritis is denied.  



REMAND

As indicated, this case was most recently remanded in 
September 2006 for additional development.  Unfortunately, 
the Board finds that certain requested action was not 
sufficiently completed.  Accordingly, a remand is mandatory.  
Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the instant claim of service connection for claimed 
hepatitis, the Board observes that the service treatment 
records include a November 1994 health record includes a 
diagnosis of alcohol abuse with elevated liver function test 
findings.  

A December 1994 patient progress report shows a diagnosis of 
alcohol intoxication.  Elevated liver function test findings 
were reported in January 1996.  A November 1995 medical 
record consultation sheet includes a diagnosis of alcoholic 
hepatitis.  The Veteran was advised to stop alcohol use 
immediately.  

A January 1996 Medical Evaluation Board (MEB) proceedings 
report shows that alcoholic hepatitis was found in 1995, and 
was incurred while the Veteran was entitled to basic pay.  At 
his June 1998 hearing the Veteran alleged that he did not 
abuse alcohol and that the attribution to alcohol was 
erroneous.  

The report of a VA general medical examination conducted in 
October 1996 shows that hepatitis attributed to alcohol was 
diagnosed; the examiner noted that laboratory testing showed 
that the condition was improving.  

A July 1997 VA gastroenterology report shows that a liver 
biopsy revealed findings of elevated liver function tests.  

A September 1997 letter from a VA Liver Clinic indicate that 
alcoholic hepatitis had been excluded as a diagnosis.  The 
working diagnosis was that of non-alcoholic steatohepatitis 
(NASH).  

The report of an October 2002 VA examination includes 
diagnoses of non-alcoholic steato hepatitis (NASH).  

A May 2004 VA liver examination report findings show that the 
Veteran had a diagnosis of NASH.  The Veteran denied being a 
heavy drinker.  

A May 2005 VA examination addendum, in discussing the 
Veteran's diagnosed NASH condition, notes that any 
relationship of this to his hepatitis attributed to alcohol 
use documented in service was speculative.  

In pertinent part, the September 2006 remand ordered that the 
following development to occur:

6.  The RO should schedule the veteran 
for a comprehensive VA internal 
examination to determine the nature and 
etiology of the claimed liver disorder.  
All indicated tests, must be conducted.  
The claims files must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current liver disability, diagnosed as 
NASH, is related to the veteran's 
hepatitis documented in service, or to 
any other incident in service.  A 
complete rationale for any opinion 
expressed must be provided.  

The requested VA examination was conducted in April 2007.  

A review of the examination report fails to show that any 
studies were undertaken to show whether the Veteran at that 
time had hepatitis.  While the examiner did provide diagnoses 
of 1997 diagnosis of NASH and service diagnosis of hepatitis 
caused by alcohol, of significant note, he failed to directly 
address and respond to the medical question presented for an 
opinion by the Board in September 2006.  

As such, the medical question concerning "whether it is at 
least as likely as not that the veteran's current liver 
disability, diagnosed as NASH, is related to the veteran's 
hepatitis documented in service, or to any other incident in 
service" has not been answered.  As such, the development 
ordered appears to not have been sufficiently accomplished.  
Additional action is therefore required.  Stegall.

The Board finds that remand is also need for the claim for an 
increased rating for the service-connected sleep apnea, 
status post uvulectomy for the period from January 17, 2006.  
The Board notes that a July 2008 rating decision increased 
the disability evaluation assigned to the Veteran's sleep 
apnea to 50 percent, effective on January 17, 2006.  

Pertinent medical evidence here includes an April 2006 VA 
outpatient note shows that a consult was ordered pertaining 
to the Veteran's use of a C-PAP device (continuous airway 
pressure machine) for his sleep disorder.  

A private medical prescription form, dated on January 17, 
2006, shows that a new mask and tubing for a C-PAP machine 
was ordered.  A diagnosis of severe obstructive sleep apnea 
was diagnosed.  

The report of a November 2007 VA neurological examination 
notes that the Veteran complained of loud snoring and 
"choking breath" while sleeping.  The Veteran was noted to 
be currently treated with a C-PAP machine, which provided a 
considerable improvement of symptoms.  The supplied diagnoses 
included severe obstructive sleep apnea on C-PAP with good 
response.  

The Board parenthetically notes that under the provisions of 
38 C.F.R. § 4.97, Diagnostic Code 6847, a 50 percent 
disability rating contemplates sleep apnea that requires use 
of a breathing assistance device such as a C-PAP machine.  A 
higher rating of 100 percent, however, is warranted for 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale, or where a tracheotomy (tracheotomy) is 
required.  

The RO in fact completed the development directed by the 
Board in September 2006.  Unfortunately, in the process of 
issuing the Supplemental Statement of the Case (SSOC) to the 
Veteran in April 2009 the reasons and bases for the continued 
denial of a rating in excess of 50 percent from January 17, 
2006, for the service-connected sleep apnea, status post 
uvulectomy were not printed.  

This administrative oversight constrains the Board to again 
remand so that the Veteran is properly informed of the 
AMC/RO's actions on remand.  See 38 C.F.R. § 19.31(c) (2008).  

Accordingly, these remaining issues are REMANDED to the RO 
for the following action:

1.  The RO should schedule the Veteran 
for another VA examination, to determine 
the nature and likely etiology of his 
claimed hepatitis or liver disorder.  All 
indicated tests must be conducted to 
confirm the presence, or absence, or 
hepatitis.  

The Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to offer an 
opinions as to the following:

Is it at least as likely as not (e.g., a 
50 percent or greater probability) that 
the Veteran has current liver disability 
related to the Veteran's hepatitis 
documented in service, or to any other 
incident in service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten examination report.  

2.  The Veteran is hereby notified that 
it is his responsibility to report for a 
scheduled VA examination, if necessary, 
and to cooperate in the development of 
the claim.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim. 38 C.F.R. §§ 3.158, 3.655 (2008).  

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

3.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
has not been undertaken or is deficient 
in any manner, the RO must take 
appropriate corrective action.  

4.  The RO then shall issue the Veteran 
and his representative a SSOC that 
explains the reasons and bases for the 
decision addressed following the 
September 2006 remand which increased the 
rating assigned for the service-connected 
sleep apnea to 50 percent effective from 
January 17, 2006, and give them the 
opportunity to respond thereto.  

5.  After completion of all indicated 
development, the RO should readjudicate 
the claims in light of all the evidence 
of record. If any benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be provided 
a Supplemental Statement of the Case 
(SSOC) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision. They should then be 
afforded an applicable time to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


